Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 1 of 13 - Page ID#: 144




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

   BART DAVIS,                                     )
                                                   )
          Plaintiff,                               )
                                                   )
   v.                                              )
                                                   )        No. 6:19-CV-00096-MAS
   AMERICAN HIGHWALL MINING,                       )
   LLC,                                            )
                                                   )
          Defendant.                               )

                                    OPINION & ORDER

         Plaintiff Bart Davis (“Davis”) moves to compel Defendant American Highwall

  Mining, LLC (“AHM”) to respond more fully to certain interrogatories and document

  production requests. [DE 21]. AHM responded to the motion [DE 23]; Davis did not elect

  to reply. The parties agree that some extension of the expert disclosure deadlines is

  warranted, though the precise extent hinges on resolution of the motion to compel. As the

  briefing adequately outlines the contested issues and develops the parties’ respective

  positions, the Court does not perceive a conference is needed to resolve the instant dispute.

                           I.    RELEVANT BACKGROUND

         In 2010, Davis leased mineral rights in a Whitley County, Kentucky property (“the

  Property”) to AHM for mining purposes. [DE 1, ¶ 6]. AHM agreed to pay Davis the

  greater of either 6% or $3 per (net) clean ton of coal mined from the Property. [Id., ¶ 9;

  DE 1-1 (Lease)]. The parties’ lease (“the Lease”) requires AHM to provide Davis with

  specified information concerning mining operations on the Property and the coal output

  generated. [DE 1, ¶¶ 10–13]. Davis filed this action in April 2019, seeking a declaratory

  judgment recognizing AHM’s disclosure obligations under the Lease (and demanding a


                                               1
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 2 of 13 - Page ID#: 145




  full accounting) and alleging that AHM breached the Lease by withholding required

  information and by failing to compensate Davis per the Lease’s terms. [Id., ¶¶ 19–29].

  Davis requests both monetary and injunctive relief stemming from the asserted breach.

  [Id.].

           The parties consented to the jurisdiction of a United States Magistrate Judge for all

  proceedings in this case, including trial and judgment [DE 13, 14], and the Court entered a

  Scheduling Order [DE 20]. Consistent with the parties’ proposal [DE 12], the schedule

  imports the Rules’ discovery response timing directives. Interrogatory and document

  production responses thus were due within thirty days of the respective request. Fed. R.

  Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2(A). AHM does not dispute that its responses were

  late. [DE 21-1, at Page ID # 95 (certifying service of interrogatories and document

  production requests on March 17, 2020); DE 21-3, at Page ID # 109 (certifying service of

  interrogatory responses on May 13, 2020); DE 21-4, at Page ID #119 (certifying service of

  document production responses on May 7, 2020); DE 21-1 (email exchange between

  counsel discussing late responses and extensions)].

           Unsatisfied with the responses, Davis raised several issues with AHM via letter.

  [DE 21-5]. AHM sought additional time to address and remedy any deficiencies. [DE 21-

  6, at Page ID # 123]. AHM tendered supplemental document production responses on

  August 7, 2020 [DE 21-7] but did not supplement its interrogatories.             The record,

  containing several communications between the parties concerning the at-issue discovery

  responses, confirms Davis’s efforts to extrajudicially resolve the instant dispute.

                                      II.    ANALYSIS

           The pending motion challenges the completeness of AHM’s responses to two

  interrogatories and seven document production requests. Davis further contends that, due


                                                2
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 3 of 13 - Page ID#: 146




  to AHM’s deficient discovery responses, he is unable to identify and disclose his experts

  on the current schedule.

         As a general matter, Rule 26 permits discovery “regarding any nonprivileged matter

  that is relevant to any party’s claim or defense and proportional to the needs of the case,”

  based upon the balance of several listed factors. Fed. R. Civ. P. 26(b)(1). Fairness and

  practicality considerations centrally drive the Rule 26 inquiry. At bottom, “[a]lthough a

  plaintiff should not be denied access to information necessary to establish her claim, neither

  may a plaintiff be permitted to go fishing[,] and a trial court retains discretion to determine

  that a discovery request is too broad and oppressive.” Superior Prod. P’ship v. Gordon

  Auto Body Parts Co., 784 F.3d 311, 320–21 (6th Cir. 2015) (quoting Surles ex rel. Johnson

  v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007) (internal quotation marks

  omitted)). In the motion to compel context, “[t]he party opposing discovery bears the

  burden of resisting disclosure.”       Myhre v. Seventh-Day Adventist Church Reform

  Movement Am. Union Int’l Missionary Soc., 298 F.R.D. 633, 637 (S.D. Cal. 2014).

         A party objecting to a discovery request must particularly state the objection

  grounds; a boilerplate objection has no legal effect. See, e.g., Four Fibers, L.L.C. v. Keps

  Techs., Inc., No. 2:18-CV-13867, 2019 WL 6339814, at *1 (E.D. Mich. Nov. 27, 2019)

  (collecting cases); Siser N. Am., Inc. v. Herika G. Inc., 325 F.R.D. 200, 209–10 (E.D. Mich.

  2018) (“Boilerplate objections are legally meaningless and amount to a waiver of an

  objection.”); Fed. R. Civ. P. 33(b)(4) (“The grounds for objecting to an interrogatory must

  be stated with specificity. Any ground not stated in a timely objection is waived unless the

  court, for good cause, excuses the failure.”); Fed. R. Civ. P. 34(b)(2)(B) (requiring

  document production request responses to “state with specificity the grounds for objecting




                                                3
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 4 of 13 - Page ID#: 147




  to the request, including the reasons” the objecting party is withholding any responsive

  materials).

         AHM acknowledges the impropriety of general objections [DE 23, at Page ID #

  135] and notes that it has supplemented its document request responses and withdrawn

  general objections. AHM represents that it likewise will supplement its interrogatory

  responses to remove lingering general objections. To the extent Davis broadly challenges

  AHM’s improper use of general objections and contends that any such objections are

  waived, the Court agrees. The Court GRANTS this largely unopposed motion subset.

  AHM SHALL, within ten days, supplement any discovery responses reliant only on

  general objections and provide the sought information and/or materials.

         Against this foundational backdrop, the Court evaluates each specifically

  challenged discovery response.

  A.     INTERROGATORY NO. 3

         Davis asked AHM to “[i]dentify all litigation or arbitration proceedings to which

  AHM was a party in the preceding five years.” [DE 21-1, at Page ID # 89]. AHM

  “object[ed] to this Interrogatory on the grounds that it is not reasonably calculated to lead

  to the discovery of admissible evidence, is overbroad and burdensome.” [DE 21-3, at Page

  ID # 105]. As Davis notes, Rule 26 no longer imposes the “reasonably calculated”

  standard. Nor is this discovery request, a routine and standard question,1 overbroad or

  unduly burdensome. It is appropriately tailored to case needs, limiting the prior litigation




         1
           Davis represents that AHM submitted a parallel request to Davis, which Davis
  willingly answered. [DE 21, at Page ID #83]. Davis does not, though, attach the referenced
  request.


                                               4
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 5 of 13 - Page ID#: 148




  window to the preceding five years and asking AHM only to identify prior suits—not to

  produce records, etc. from them.

         Further, prior litigation involving, for example, the interpretation of similar AHM

  lease language would have clear relevance to the breach issues in this case. Davis is

  entitled to discover whether AHM has been involved in such lawsuits and discern whether

  AHM’s position there was (or was not) consistent with its approach in this case. In sum,

  Interrogatory No. 3 is facially within the Rule 26(b) scope, and AHM’s general objection

  to it provides no legitimate oppositional basis. The Court thus GRANTS Davis’s motion

  as to this request and ORDERS AHM to respond to it fully within ten days of this Order.

  B.     INTERROGATORY NO. 8

         Davis inquired as to “the entire legal and factual basis for [AHM’s] affirmative

  defenses of estoppel, waiver, laches, and payment.” [DE 21-1, at Page ID # 91]. AHM

  objected “on the grounds that [this interrogatory] calls for legal argument or attorney work

  product” and provided no substantive defense bases. [DE 21-3, at Page Id # 108]. In

  response to Davis’s motion to compel, AHM simply advises that it will supplement its

  response. [DE 23, at Page ID # 136].

         A so-called “contention” interrogatory such as this is typically permissible:

  “‘Contention’ interrogatories . . . seek to clarify the basis for or scope of an adversary’s

  legal claims. The general view is that contention interrogatories are a perfectly permissible

  form of discovery, to which a response ordinarily would be required.” Starcher v. Corr.

  Med. Sys., Inc., 144 F.3d 418, 421 (6th Cir. 1998), aff’d sub nom. Cunningham v. Hamilton

  Cty., Ohio, 527 U.S. 198 (1999); see also Advantage Industial Sys., LLC v. Aleris Rolled

  Prod., Inc., No. 4:18-CV--113, 2020 WL 4432415, at *2 (W.D. Ky. July 31, 2020)

  (“[C]ontention interrogatories that ask a party to state the facts upon which it bases a


                                               5
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 6 of 13 - Page ID#: 149




  specific claim or defense are a permissible form of written discovery.”); Fed. R. Civ. P.

  33(a)(2).

         Accordingly, the Court GRANTS the motion as to Interrogatory No. 8 (noting that

  it is essentially unopposed on this issue). AHM SHALL fully respond to this request

  within ten days.2

  C.     DOCUMENT PRODUCTION REQUEST NO. 3

         Davis seeks “all documents, electronic data, and/or tangible things in [AHM’s]

  possession, custody, or control that refer or relate to any internal communications at AHM

  regarding its obligations pursuant to the Lease.” [DE 21-1, at Page ID #92]. In response,

  AHM initially noted that it was “reviewing its records for any correspondence responsive

  to [the] request” and would supplement accordingly. [DE 21-4, at Page ID # 114]. AHM

  later represented, in its supplemental responses, that it “ha[d] found no internal

  communications regarding the Lease.” [DE 21-7, at Page ID # 126]. In response to Davis’s

  motion, AHM outlined the search terms used to comb the internal files and maintained that

  it found nothing responsive to this request. [DE 23, at Page ID # 136].3

         Though Davis asserts that this outcome is implausible, he points to no real proof

  suggesting as much. The Court cannot compel production of documents that AHM insists

  do not exist based solely on Davis’s contrary speculation. And, to the extent Davis asks



         2
             AHM does not ask to defer responses to contention interrogatories until later in
  the discovery process. Cf. Francis v. Lakewood Eng’g & Mfg. Co., No. 05-2429 MAV,
  2006 WL 8434945, at *2 (W.D. Tenn. July 18, 2006) (discussing the “substantial trend
  among courts of deferring answers to contention interrogatories propounded early in the
  discovery process”). In any event, at this point, only three months remain in discovery on
  the current schedule. The parties are no longer in the nascent discovery stages.
           3
             The Court somewhat questions the relatively narrow search term scope. But,
  Davis has not challenged the terms used (despite express reply opportunity), and the Court
  is reticent to interpose sua sponte.


                                              6
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 7 of 13 - Page ID#: 150




  the Court to force AHM to disclose its search methodology, AHM has done so in its

  response. Davis has not challenged it.4

         The Court DENIES the motion to compel as to this discovery request.

  D.     DOCUMENT PRODUCTION REQUEST NO. 11

         Davis requests “[a]ll documents reflecting the financial resources, personnel, and

  equipment invested by AHM to mine coal from the Property.” [DE 21-1, at Page ID # 92].

  AHM generally objects, characterizing the request as “overbroad and burdensome.” [DE

  21-7, at Page ID # 127].        AHM further resists disclosure on the grounds that this

  “information [is] available through the deposition of individuals described in the

  Defendant’s Rule 26 Disclosure Statement.”        [Id.]. Information concerning AHM’s

  Property-specific mining resources and efforts is centrally relevant in this case. The

  declaratory judgment count specifically seeks an accounting, and Davis fairly may probe

  whether, and to what extent, AHM has been mining the Property during the Lease period.

  These details foundationally shape the ultimate compensation question. Moreover, the

  request is appropriately narrowed, tied only to the Property at issue. AHM’s general

  objections are without merit.

         Further, as Davis notes, AHM provides no authority or other support for its

  contention that withholding otherwise-proper written discovery responses is permissible

  because the same information may later be learned via deposition. The Rules do not

  contemplate such an either/or result. See Winchester v. City of Hopkinsville, No. 5:13-CV-

  220-TBR, 2014 WL 7005422, at *3 (W.D. Ky. Dec. 10, 2014) (rejecting an argument that


         4
            Davis also briefly urges the Court to compel AHM to outline its document
  retention policies. Such an inquiry is beyond the reasonable scope of the at-issue discovery
  request. Davis is free to request such information from AHM in the ordinary course of
  discovery, but the Court will not compel its disclosure in the current posture.


                                               7
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 8 of 13 - Page ID#: 151




  requested documents need not be produced because they were available to the propounding

  party by other means). This is not a valid objection basis, and the sought materials are

  otherwise discoverable via Davis’s proper request. Accordingly, the Court GRANTS

  Davis’s motion as to this document query and ORDERS AHM to respond fully to the

  request within ten days.

  E.     DOCUMENT PRODUCTION REQUEST NO. 12

         Davis has sought: “All documents reflecting the details of AHM’s mine plan, the

  order in which AHM conducted the mining, the calculation of coal removed from the

  Property on a monthly basis, and the amount of coal removed from the Property.” [DE 21-

  1, at Page ID # 92]. Though AHM has produced some responsive documents [see DE 21-

  7, at Page ID # 127–28], the parties concur that the disclosures to date have been

  incomplete. AHM agrees to supplement its August 2020 responses and produce additional

  mine-plan-related records in its possession. [DE 23, at Page ID # 138]. Accordingly, the

  Court GRANTS the motion to compel in this (unopposed) respect; AHM SHALL fully

  respond and produce all documents germane to Request No. 12 within ten days.

  F.     DOCUMENT PRODUCTION REQUEST NO. 16

         This request encompasses “[a]ll maps prepared pursuant to Section 6.1 of the Lease

  to include, without limitation, transit surveys, mining maps, and any maps or other reports

  required by the state [or] federal laws.” [DE 21-1, at Page ID #93]. Despite objecting “on

  the grounds that these were previously provided to Plaintiff in 2014 and already in

  Plaintiff’s possession, are in the possession of third parties, and are equally accessible to

  the Plaintiff[,]” AHM represented that it attached a single map to its supplemental

  discovery responses. [DE 21-7, at Page ID #128]. What Davis actually received, though,

  is not entirely clear from the record. Davis asserts that he has not yet received the single


                                               8
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 9 of 13 - Page ID#: 152




  referenced map, but he does claim to have received a (not-entirely-legible) mining and

  reclamation plan that AHM submitted as a part of the initial permit application process.

         In any event, as AHM acknowledges, Sections 6.1 and 6.2 of the Lease5 plainly

  contemplate an ongoing duty on behalf of AHM to prepare, maintain, and disclose to Davis

  certain maps. Davis rightly notes that, to the extent post-2014 maps that fall within the

  Section 6.1 ambit exist, they are discoverable in response to Request No. 16. Indeed,

  Section 6.2 explicitly requires AHM to provide them. AHM agrees to provide them to

  Davis. The Court GRANTS the motion to compel as it pertains to the Section 6.1-covered

  maps and related documents; AHM SHALL provide these to Davis within ten days.

         The Court does not, however, compel production of the amorphous “other reports”

  mentioned in the request. Request No. 16, as phrased, targets only documents covered by

  Section 6.1 of the Lease. A fair reading demonstrates that the (non-exhaustive) list of

  documents Davis includes is simply illustrative of the Section 6.1-covered document

  categories. It does not purport to expand the request scope. And Section 6.1 does not

  mention or describe “other reports required by the state [or] federal laws.” Nor is it clear,




         5
             This section provides:

         The Lessee aggress to employ a registered mining engineer, who shall: (A)
         make accurate transit surveys; (B) prepare the plans for mining, showing
         refuse disposal areas, extent and location of all surface mining pits;
         highwalls or face of the Leased coal and reclamation method after removal
         of the Leased Coal; (C) determine elevations and (D) prepare and keep maps
         showing the same upon and upon such scale as may at the time be required
         by the laws of the Commonwealth of Kentucky or the United States of
         America.

  [DE 1-1, at Page ID # 10]. Relatedly, per Section 6.2, AHM “agree[d] to make available
  to Lessor when requested by Lessor, copies of the maps prepared pursuant to Section 6.1,
  above.” [Id.].


                                               9
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 10 of 13 - Page ID#: 153




   from Section 6.1 or Request No. 16, the particular types of reports Davis here seeks. See

   Fed. R. Civ. P. 34(b)(1)(A) (requiring the propounding party to “describe with reasonable

   particularity each item or category of items to be inspected”). Accordingly, as the “other

   reports” are beyond the written Request No. 16 scope and unclearly defined, the Court

   DENIES Davis’s motion as to this vague document class.

   G.     DOCUMENT PRODUCTION REQUEST NOS. 17, 18, AND 19

          These requests seek various reporting forms and other documents submitted to

   government agencies, specifically: “[a]ll Form 7000-2 Quarterly Mine Employment and

   Coal Production Reports for the period AHM has operated on the Property” (Request No.

   17); “[a]ll OSM-1 Form Coal Reclamation Fee Reports for the period Defendant has

   operated on the Property” (Request No. 18); and “[a]ll maps, or reports submitted to the

   Kentucky Department for Natural Resources, Division of Mine Safety related to the

   Property” (Request No. 19). [DE 21-1, at Page ID #93]. In its supplemental responses to

   Request Nos. 17 and 18, AHM challenged the relevancy of the sought reports,6 arguing

   that they covered mines beyond only the Property and reflected raw (rather than merely

   clean) coal tonnage. [DE 21-7, at Page ID # 128–29]. Nonetheless, AHM provided at least

   some responsive documents. Davis, though, contends that the disclosure was incomplete.

          Per Rule 26’s proportionality standard, discovery in this category should be limited

   to Property-specific documentation relevant to the at-issue Lease period. Fed. R. Civ. P.

   26(b)(1) (limiting discovery to matters “relevant to any party’s claim or defense and

   proportional to the needs of the case”) (emphasis added). The claims in this case relate


          6
             AHM also, as it has done in other responses, premised its objection on
   inadmissibility of the requested proof. The Rules clearly bar such an objection. See Fed.
   R. Civ. P. 26(b)(1) (“Information within this scope of discovery need not be admissible in
   evidence to be discoverable.”).


                                              10
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 11 of 13 - Page ID#: 154




   only to mining occurring on the Property and within the Lease window. However, to the

   extent reporting requirements more broadly pertain to the full mine (here, only partially

   operating on the Property), the reports are applicable to the Property at least in part and

   discoverable in response to Request Nos. 17 and 18.

          Though the reports’ blending of Property and non-Property mining activities may

   diminish their ultimate evidentiary value or weight, it does not negate their base relevance

   for discovery purposes. See, e.g., Herriges v. Cty. of Macomb, No. CV 19-12193, 2020

   WL 4726940, at *2 (E.D. Mich. Aug. 14, 2020) (emphasizing that “[t]he requesting party

   has an extremely low bar for showing relevance” under Rule 26(b)) (quotation marks

   omitted). Even where certain reports’ coverage extends beyond the Property (or, relatedly,

   where the reports reference total raw rather than clean tonnage), they still may be relevant

   in piecing together the full picture of Property-specific mining activity. These records

   alone may not clearly reveal the extent of mining on the Property, specifically. But parsing

   the reports in context of the full discovery fairly may aid Davis in exploring and

   substantiating his claims. The reports targeted by Request Nos. 17 and 18 thus clear the

   Rule 26 relevance hurdle. Further, the requests are expressly limited to specific, identified

   reports related to AHM’s mining of the Property under the Lease. This satisfies the

   proportionality standard.

          In sum, consistent with the written request scope and Rule 26(b), AHM need only

   produce responsive documents that actually pertain to the Property and Lease time period.

   But, to the extent certain requested reports more broadly cover mining activity on both the

   Property and at other locations, AHM must produce them in response to Request Nos. 17

   and 18. AHM has, in fact, already endeavored to comply with the requests. The Court




                                                11
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 12 of 13 - Page ID#: 155




   thus substantially GRANTS the motion as to these form documents. AHM SHALL,

   within ten days, provide Davis with any responsive reports not already produced.

          Lastly, as to Request No. 19, AHM does not dispute that it must produce any maps

   or reports concerning the Property that it submitted to the Division of Mine Safety. AHM

   simply challenges whether the KRS §§ 143.020 and 143.025 severance tax documents that

   Davis mentions in his motion fall within the written request scope. AHM argues that such

   tax documents are submitted to the Revenue Cabinet, rather than the Division of Mine

   Safety. Davis, despite reply opportunity, has not refuted the assertion. The written request

   particularly seeks only documents submitted to the Division of Mine Safety. AHM’s

   production obligation in this context is thus correspondingly cabined. See Fed. R. Civ. P.

   34(b)(1)(A); Locke v. Swift Transportation Co. of Arizona, LLC, No. 5:18-CV-119, 2019

   WL 430930, at *2 (W.D. Ky. Feb. 4, 2019) (“The test for reasonable particularity is

   whether the request places a party upon reasonable notice of what is called or and what is

   not.”) (quotation marks omitted).

          Accordingly, the Court GRANTS the motion as to the Request No. 19 Division of

   Mine Safety documents and ORDERS AHM to fully produce such within ten days.

   However, the Court DENIES the motion as to the unrequested tax severance records.

   Davis may ask for those materials separately, but the at-issue discovery request does not

   reach them.

                                  III.    CONCLUSION

          For the reasons discussed, the Court GRANTS in part and DENIES in part

   Davis’s motion to compel, on the precise terms here outlined. AHM SHALL provide all

   ordered supplementation within ten days of this Order.




                                               12
Case: 6:19-cv-00096-MAS Doc #: 24 Filed: 09/11/20 Page: 13 of 13 - Page ID#: 156




          Further, given AHM’s delayed discovery disclosures, the Court finds good cause

   per Rules 16 and 6 to AMEND the schedule as follows:7

      1. The Court EXTENDS Davis’s expert disclosure deadline (formerly August 15,

          2020) to October 23, 2020;

      2. The Court EXTENDS AHM’s responsive expert disclosure deadline (currently

          October 15, 2020) to December 1, 2020;

      3. The Court EXTENDS both parties’ expert discovery deadlines (currently

          December 15, 2020) to January 1, 2021; and

      4. All other dates and deadlines in the Court’s Scheduling Order persist unchanged.

          Any party seeking extension of additional deadlines may so request by apt motion,

          upon a showing of good cause.

          Entered this 11th day of September, 2020.




          7
            Because Davis sought extension before expiration of the relevant deadline, no
   Rule 6(b) excusable neglect showing is required.


                                             13
